875 F.2d 869
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kenneth Dale WILLIAMS, Plaintiff-Appellant,v.UNITED STATES PAROLE COMMISSION;  Benjamin F. Baer,Chairman, United States Parole Commission;  United StatesDepartment of Justice;  United States Attorney General;Edwin Meese, III, United States Attorney General;  UnitedStates Bureau of Prisons, Chief Records office;  UnitTeam--E Unit F.C.I. Ashland, Kentucky;  Smith, Officer;Dante, Officer;  Doerson, Officer;  Unit Manager;  CaseManager, Defendants-Appellees.
Nos. 88-6342, 88-6377.
United States Court of Appeals, Sixth Circuit.
May 26, 1989.

Before MILBURN and DAVID A. NELSON, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
Kenneth Dale Williams moves for counsel on appeal from the district court's order dismissing some of the parties and order denying a motion to supplement the record in this federal prisoner's civil rights case.  The appeals have been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
Williams is a prisoner at the Federal Prison in Ashland, Kentucky.  The defendants are various federal officials and agencies related to his imprisonment.  He filed his complaint alleging that the prison officials improperly allowed prisoners with Acquired Immune Deficiency Syndrome (AIDS) to enter the prison population, thereby causing Williams to contract the disease.


3
The district court entered an order granting summary judgment to all of the defendants except for one party.  The court later denied a motion by Williams to supplement the record.  Williams then appealed from these two orders.


4
Absent the necessary certification, an order disposing of fewer than all of the claims or parties involved in an action generally is not appealable.  Fed.R.App.P. 54(b);  Gillis v. United States Dep't of Health and Human Services, 759 F.2d 565, 568 (6th Cir.1985).  In Case No. 88-6342, Williams appealed from an order which did not dispose of all of the parties.  Therefore, he appealed from a nonappealable order.


5
In Case No. 88-6377, Williams appealed from an order denying a motion to supplement the record.  If this motion had been made and denied after final judgment, it would be appealable as a post-judgment motion.   See Motorola, Inc. v. Computer Displays Int'l, Inc., 739 F.2d 1149, 1154 (7th Cir.1984).  However, here the motion was made and denied before final judgment.  Therefore, the order is also nonappealable.  The issue can be raised on appeal from the final judgment.


6
The motion for counsel is denied.  The appeals are dismissed for lack of jurisdiction under Rule 9(b)(1), Rules of the Sixth Circuit.